DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The specification is objected to for the minor informalities:
Paragraph [0100], line 11, “lock 360” should be --lock 316--.
Paragraph [0100], lines 12-13, “distal tip 320 (spring 320)” should be --distal tip 344--. 

Drawings
Based on the written specification (paragraph [0100]) and what is shown in Fig. 28, it is not entirely clear on what is being shown. Paragraph [0100] mentions that the actuator 338 is advanced to engage the bearing. However, Fig. 28 has an arrow showing it is retracted or pulled towards the user. It seems the arrow should be facing the other way in Fig. 28. However, just looking at Fig. 28, it seems the design of the actuator would be for the index finger to fit on the distal side of the engaging portion to pull the actuator back, but paragraph [0100] along with Fig. 28 seems to state and show that the user will have to push the actuator distally to lock the tool to the bearing and the user will pull back the actuator to allow the tool to be released from the bearing. Corrections and/or explanation may be required.

Claim Objections
Claims 13-16 is objected to because of the following informalities:
Claim 13, lines, 3 and 6, “trial tibia tray” should be --trial tibial tray--.
Claim 13, line 4, “trial tibia bearing” should be --trial tibial bearing--.
Claim 16, line 2, “trial tibia bearing” should be --trial tibial bearing--.
Claim 17, line 2, “the user” should be --a user--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is unclear because the claims are directed towards a system but the body of the claim seems to be more of a method claim. The claim should be reworded to state that the system comprises a plurality of trial tibial bearings if it is desired for the claim to positively recite that as part of the system.
Claim 20 has the same issue as claim 18 mentioned above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 13-14 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Metzger et al. (US 2005/0246027; “Metzger”).
Claim 13, Metzger discloses a system (Fig. 1-1B) comprising: a trial tibial bearing (Fig. 1B; 23; paragraph [0031]); a trial tibia tray (Fig. 1; 10), wherein the trial tibial tray includes a posterior lip (36) and an anterior engagement portion (Fig. 1 and 1B; 22 and 24; paragraph [0031]) that includes a lock (Fig. 1B; paragraph [0031]; the locking clip 25), wherein the trial tibia bearing can be selectively coupled to the trial tibial tray by locating a posterior catch of the trial tibial bearing under the posterior lip of the trial tibia tray and advancing an anterior end of the trial tibia bearing toward the trial tibial tray such that the lock captures the trial tibial bearing (Figs. 1-1B; paragraphs [0031]-[0034]); and a bearing removal tool (Fig. 6; 60; paragraph [0042]; note how this tool helps to disassemble the entire component) for selectively removing the trial tibial bearing from the trial tibial tray (Fig. 6; paragraphs [0042]-[0045]).
Claim 14, Metzger discloses the system of claim 13, wherein the bearing removal tool includes a distal end (Fig. 6; end that 80 points towards) and a proximal end (end that 72 points towards), and an actuator (66) that is slidably mounted on a central body of the bearing removal tool (Fig. 6; paragraphs [0041]-[0042]).
Claim 18, Metzger discloses the system of claim 13, wherein the trial tibial bearing is capable of being selected from a plurality of different trial tibial bearings having various sizes and thicknesses (paragraph [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metzger et al. (US 2005/0246027; “Metzger”), in view of Pothier et al. (US 5702463; “Pothier”).
Claim 15, Metzger discloses the system of claim 14, wherein the bearing removal tool includes a distal tip (distal end of prongs 68) wherein the distal tip extends at an angle relative to a longitudinal axis of the central body of the bearing removal tool (Fig. 6; paragraphs [0041]-[0042]).
However, Metzger does not disclose the tip extending at an orthogonal angle relative to the longitudinal axis.
Pothier teaches a removal tool (Figs. 1-3) wherein a distal tip (Fig. 3; 39) of the tool extends at an orthogonal angle relative to a longitudinal axis of the tool (Fig. 3; tip 39).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the prongs of Metzger to have a lip that connects or engages with the bearing, that extends at an orthogonal angle, as taught by Pothier, in order to allow the tool to lock into the bearing better (Fig. 1; cols. 3-4).

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Metzger et al. (US 2005/0246027; “Metzger”), in view of Collazo et al. (US 2012/0029649; “Collazo”).
Claim 19, Metzger discloses the system of claim 18, as noted above.
However, Metzger does not disclose the trial tibial bearing including a superiorly extending member coupled to an upper surface of the trial tibial bearing.
Collazo teaches a trial tibial bearing (Fig. 18; 216) including a superiorly extending member (218) coupled to an upper surface of the trial tibial bearing (Fig. 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the superiorly extending member of Collazo, to the trial tibial bearing of Metzger, in order to help resist being forces during flexion and allow articulation of a femoral component (paragraph [0056]).
Claim 20, Metzger in view of Collazo disclose the system of claim 19, Collazo also teaches wherein the superiorly extending member is selected from a plurality of different superiorly extending members configured to be selectively coupled to the trial tibial bearing (paragraph [0056]).


Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 requires the distal tip of the bearing removal tool to be able to depress the lock to disengage the anterior end of the trial tibial bearing from the trial tibial tray, which can be seen in Fig. 28. This combination of the structure of the tool and how it engages the lock to depress it is not shown in the prior art along with the other limitations required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775